Title: From Thomas Jefferson to William Frederick Ast, 24 November 1788
From: Jefferson, Thomas
To: Ast, William Frederick



Sir
Paris Nov. 24. 1788.

In your favor of Oct. 31. you refer to a letter of July I never received, and you mention nothing of mine of June 19. wherein I inclosed you an order on Messieurs Willinck & Van Staphorsts for two thousand nine hundred and fifty three livres. I will beg the favor of you to inform me whether you received that letter. I am happy in hearing you are established [at] Lorient, and shall be more so to render you any service which may fall in my way. I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

